internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si plr-116950-98 date date legend x state d1 d2 d3 d4 d5 d6 this responds to your representative’s date letter submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts x was incorporated under state law on d1 and elected subchapter_s status effective d2 on d3 one of x’s shareholders gifted options to purchase stock of x to various trusts on d4 all of the options to purchase were exercised in addition during d5 several other shareholders of x gifted stock of x to various trusts although the trustees of the trusts were required to make electing small cc dom p si plr-116950-98 business_trust esbt elections within two and one-half months of the transfers to qualify as shareholders of x they failed to timely file the elections x was unaware that the failure_to_file esbt elections terminated x’s s election discovered that transfers of x stock to the trusts terminated x’s s election shortly after this discovery the trustees filed esbt elections in d6 x’s accountants x represents that the transfers to the trusts were not motivated by tax_avoidance or retroactive tax planning in addition x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 law and analysis sec_1361 defines an s_corporation with respect to any taxable_year as a small_business_corporation for which an s election under sec_1362 is in effect for that year effective for tax years beginning after date sec_1361 provides that an esbt as defined in sec_1361 is a permitted s_corporation shareholder generally an esbt is any trust if the trust does not have as a beneficiary any person other than an individual an estate or an organization described in sec_170 or no interest in the trust was acquired by purchase and an election to be an esbt has been filed with respect to the trust in notice_97_12 1997_3_irb_11 the service provided guidance regarding esbt elections in particular the trustee of an esbt must file the esbt election within the time requirements prescribed in regulation sec_1_1361-1 for filing qualified_subchapter_s_trust elections generally within the 16-day-and-2-month period beginning on the day that the stock is transferred to the trust sec_1362 provides that an s election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation the termination is effective on and after the day of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such effectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the cc dom p si plr-116950-98 corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 in discussing sec_1362 as it relates to inadvertent terminations state in part as follows if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped the taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 conclusions based solely on the facts submitted and representations made we conclude that x’s subchapter_s_election terminated when the trusts acquired x stock we also conclude that the termination was inadvertent under sec_1362 therefore under the provisions of sec_1362 x will be treated as an s_corporation from the date the trusts acquired x stock and thereafter and the trustees will be treated as having filed timely esbt elections on behalf of the trusts effective on the date the trusts acquired x stock and thereafter provided that x’s s_corporation_election did not otherwise terminate under sec_1362 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the cc dom p si plr-116950-98 code specifically no opinion is expressed concerning whether x’s s_corporation_election was a valid election under sec_1362 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office copies of this ruling are being sent to your authorized representatives sincerely signed daniel j coburn daniel j coburn assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
